 



Exhibit 10.2
CONSTRUCTION AGREEMENT
     BETWEEN OWNER and CONTRACTOR. This Agreement sets forth a Contract made
this 24th day of August between Mercantile Trust & Savings Bank, having an
address of 440 Main Street, Quincy, Illinois, 62306-0371 (hereinafter referred
to as “Owner”), and Clayco, Inc., having its principal place of business at 2199
Innerbelt Business Center Drive, St. Louis, MO 63114 (hereinafter referred to as
“Contractor”).
The parties hereto agree as follows:

A.   CONTRACT DOCUMENTS. The Contract Documents between the parties consists of:
this Agreement, the General Conditions of the Contract for Construction, the
Drawings and Specifications enumerated in Paragraph F hereof, and all
Modifications issued pursuant to the General Conditions. These form the Contract
and all are as fully a part of the Contract as if attached to this Agreement or
repeated herein.   B.   THE WORK. Contractor shall perform all the Work required
by the Contract Documents for the construction of a New Main Office for
Mercantile Trust & Savings Bank, located at 33rd Street and Maine Street,
Quincy, Illinois, except to the extent specifically indicated in the Contract
Documents to be the responsibility of others.   C.   CONTRACT TIME. The Work to
be performed under this Contract shall be commenced on September 25, 2006, or
upon issuance of all necessary construction permits, whichever is later, and
Substantial Completion shall be achieved no later than 365 calendar days after
commencement provided the Owner has executed and returned the Contract by the
date first written above, and subject to extension for any delays beyond the
control of Contractor.   D.   PAYMENTS. The Owner shall pay to CONTRACTOR the
Contract Sum of Twelve million three hundred fifty two thousand and 00/100
Dollars ($12,352,000.00), subject to adjustment by Change Order as provided in
the Contract.

Page 1 of 6



--------------------------------------------------------------------------------



 



Based upon Applications for Payment submitted to the Owner, the Owner shall make
progress payments on account of the Contract Sum to Contractor as follows:

  1.   Upon execution of the Agreement, 6% of the Contract Sum less previous
payments. The payment and all future payments under this Agreement will be made
by wire transfer of funds to Regions Bank, Birmingham, Alabama for account of
Clayco, Inc.     2.   Until the Work is 50% complete, 10 days after receipt of
application for payment, 90% of the portion of the Contract Sum properly
allocable to labor, materials, and equipment incorporated in the Work and 90% of
the portion of the Contract Sum properly allocable to materials and equipment
suitably stored at the site or at some other location agreed upon in writing by
the Owner and Contractor, up to the first day of that month, less the aggregate
of previous payments.     3.   After the Work is 50% complete and before
Substantial Completion, 10 days after receipt of application for payment 100% of
the portion of the Contract Sum properly allocable to labor, materials, and
equipment incorporated in the Work, and 100% of the portion of the Contract Sum
properly allocable to materials and equipment suitably stored at the site or at
some other location agreed upon in writing by the Owner and Contractor up to the
first day of that month, less the aggregate of previous payments and retainage.
    4.   Upon Substantial Completion of the Work, any retainage then held by
Owner shall be due and payable to the Contractor; provided, however, that such
payment may be reduced by the cost of completing any incomplete Work or the
disputed amount of any unsettled claims, as such cost is determined by the
Architect, Forum Studio, having an address of 2199 Innerbelt Business Center
Drive, St. Louis, MO 63114 (hereinafter referred to as “Architect”).     5.  
The Owner has no liability to the Architect for its compensation, it being
agreed that compensation for architectural services is included in the Contract
Sum payable to Contractor.

E.   DEFINITIONS. The terms used in this Agreement which are in the General
Conditions of the Contract for Construction shall have the meanings designated
in the General Conditions.   F.   ENUMERATIONS OF DRAWINGS, SPECIFICATIONS &
DOCUMENTS.

Page 2 of 6



--------------------------------------------------------------------------------



 



    The following documents developed under Phase III of the TEAM Agreement
dated August 25, 2005, between the Owner and Contractor are (except for
Modifications issued after the execution of this Agreement) the Contract
Drawings, Specifications and Documents:

  •   Agreement;     •   General Conditions;     •   Specifications prepared by
Architect dated August 21, 2006     •   List of Drawings all dated August 21,
2006. C1, C2, C3, C4, C5, C6, C6.1, C7,C8, C9, C10, C11, C12, C13, C14 (prepared
by stock & Associates); TS, A0-01, A0-02, A0-03, A0-04, A1-01, A1-02, A1-03,
A2-01A, A2-201B, A2-02B, A2-02B, A2-03, A2-04, A3-01, A3-02, A3-03, A4-01,
A4-02, A5-01, A5-02, A5-03, A6-01, A6-02, A6-03, A7-01, A7-02, A7-03, A7-04,
A7-05, A8-01, A8-02, A8-03, A8-04, A8-10, A8-11, A8-12, A8-13, A9-01, A9-02,
A09-03, A09-04, A10-01, A10-02, A11-01, A11-02, A11-03, A11-04, A11-05, A11-06
(prepared by Forum Studio); S1-1, S1-2, S1-3, S2-1, S2-1A, S2-2, S2-3, S2-4,
S3-1, S3-2, S4-1, S4-2, S5-1, S6-1 (prepared by Alper Audi) ; MEP1.0, M1.0,
M1.1, M2.0, M2.1, M2.2, M3. 0, M3.1, M3.2, P1.0, P1.1, P2.0, P2.1, P2.2, P3.0,
P4.0, E1.0, E1.1, E2.0, E2.1, E2.2, E3.0, E3.1, E3.2, E4.0 (prepared by G & W
Engineering).

G.   ARCHITECT. The Architect will provide general administration of the
Contract per Article 2 of the General Conditions.   H.   CONTRACT TIME AND
CONTRACT SUM. The Contract Time and Contract Sum are based upon this Agreement
being signed by the Owner on or before August 24, 2006.   I.   GOVERNING CODE.
The governing code officials have not completed their review of the Contract
Drawings and Specifications at the time of execution of this Agreement, and any
changes required for their final approvals will be incorporated into the
Contract by a written modification issued pursuant to the General Conditions.

  J.   ADDITIONAL DESIGN SERVICES OF THE ARCHITECT Preparing drawings,
specifications, estimates, and other supporting data for proposed Changes in the
Work requested by the Owner shall be considered Additional Services and the
Contractor shall be reimbursed by the Owner for the cost thereof. Such
Additional Services shall be added to the Contract Sum by Change Order as
defined in Article 12 of the General Conditions.

Page 3 of 6



--------------------------------------------------------------------------------



 



K.   AMERICANS WITH DISABILITIES ACT (ADA). The Department of Justice issued its
final rule and Accessibility Guidelines for Building and Facilities on July 26,
1991 implementing Title III of the ADA with regard to public accommodation and
commercial facility requirements for new construction. At present, there is no
reviewing authority established to review the Contract Documents with regard to
their specific compliance with Title III of the ADA. Contractor has attempted in
good faith, when questions of interpretation have arisen, to include in the
Contract Documents the requirements of Title III of the ADA. Should an
interpretation be issued after contract execution and during construction by
agencies having jurisdiction over compliance which would require a change to the
Contract Documents, then any such change, if acceptable to all parties, shall be
incorporated into the Contract Documents by a modification issued pursuant to
the General Conditions.   L.   PRIORITY OF CONTRACT DOCUMENTS. The Contract
Documents are intended to complement and supplement each other, and, in general,
to the extent there are any other conflicts between the various Contract
Documents, as between Owner and Contractor, the following relative order shall
apply:

1. Change orders
2. This Agreement
3. General Conditions
4. Drawings and Specifications, provided, however, that the Drawings shall have
priority over the other Contract Documents as to location and quantity, and the
specifications shall have priority over other Contract Documents as to quality
and performance.

  M.   The Contractor will enter into a direct contractual relationship with the
Architect, engineers, and other design professionals to provide the design of
the Project. The Owner acknowledges and agrees that the Contractor is not a
licensed architect or engineer and is not agreeing to perform design services
which require such a license in the State in which the Project is located. Such
design services will be performed by licensed architects, engineers and design
build subcontractors under separate agreements, and said design professionals
shall be solely responsible for the accuracy and professional quality of the
services provided thereby. The fees and expenses of those design professionals
contracted and paid for the Contractor shall be included as part of the Contract
Sum.

Page 4 of 6



--------------------------------------------------------------------------------



 



  N.   The Owner represents that it is the owner of fee simple title to the land
on which the Project will be constructed.     O.   The Owner will obtain and
maintain at all times Builder’s Risk insurance for the Project and such
insurance shall name Contractor as an additional insured. Current evidence of
such insurance shall be furnished to the Contractor on request.

Page 5 of 6



--------------------------------------------------------------------------------



 



THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.
This Agreement executed the day and year first above written.

              OWNER:   Mercantile Trust & Savings Bank Quincy, Illinois    
 
           
 
  BY:                      
 
  Its:   President & CEO                  
 
  DATE:   8/24/06                  
 
            CONTRACTOR:   Clayco, Inc    
 
           
 
  BY:                      
 
  Its:   CEO    
 
  DATE:                      

Page 6 of 6